Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Objections
Claims 1-3, 5, 7-8 and 10-20 are objected to because of the following informalities: As per claims, “SRM” – as acronym is likely to change its meaning over the time, thus it needs to be spelled out at least once in the claim.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 is directed to a method for “determining a time period of a root cause of an SRM in an online controlled experiment (OCE), wherein the OCE comprises a treatment experience and a control experience, the OCE is configured to compute scorecards according to a pre- defined schedule, and each subsequent scorecard is more expensive to compute”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining that the first scorecard does not have the SRM based on a threshold and a first p-value, wherein the first p-value is based on the first proportion of users in the treatment experience and the expected proportion of users to be assigned to the treatment experience”, “determining that the second scorecard has the SRM based on the threshold and a second p-value, wherein the second p-value is based on the second proportion of users in the treatment experience and the expected proportion of users to be assigned to the treatment experience”, “determining whether the root cause of the SRM in the second scorecard existed in the first scorecard based on the first proportion of users in the treatment experience in the first scorecard and the second proportion of users in the treatment experience in the second scorecard”, “and determining whether to stop the OCE from computing an additional scorecard based on determining whether the root cause of the SRM in the second scorecard existed in the first scorecard” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “receiving a first scorecard from the OCE, wherein the first scorecard was computed by the OCE, the OCE includes an expected proportion of users to be assigned to the treatment experience, the first scorecard is for a first period of time, and the first scorecard includes a first proportion of users in the treatment experience”, and “receiving a second scorecard from the OCE, wherein the second scorecard is for a second period of time that includes the first period of time and is longer than the first period of time, the second scorecard was computed by the OCE, and the second scorecard includes a second proportion of users in the treatment experience”.   The additional element does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea. See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving a first scorecard from the OCE, wherein the first scorecard was computed by the OCE, the OCE includes an expected proportion of users to be assigned to the treatment experience, the first scorecard is for a first period of time, and the first scorecard includes a first proportion of users in the treatment experience”, and “receiving a second scorecard from the OCE, wherein the second scorecard is for a second period of time that includes the first period of time and is longer than the first period of time, the second scorecard was computed by the OCE, and the second scorecard includes a second proportion of users in the treatment experience”, the courts have identified data gathering and outputting the results of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim 2 is directed to a method for “determining that the root cause of the SRM in the second scorecard existed in the first scorecard”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining that the root cause of the SRM in the second scorecard existed in the first scorecard” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “stopping the OCE from computing the additional scorecard based on determining that the root cause of the SRM in the second scorecard existed in the first scorecard”  fails to meaningfully limit the claim because it does not require any particular application of the recited “stopping …” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(f).. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “stopping the OCE from computing the additional scorecard based on determining that the root cause of the SRM in the second scorecard existed in the first scorecard” does not require any particular application of the recited “stopping…” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claims 3-8 further define the “determining” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since they can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.

Claim 9 is directed to a method for “determining a first interim confidence interval using an observed first interim treatment-to-control (T/C) ratio of the first scorecard; determining a second interim confidence interval using an observed second interim T/C ratio. wherein the observed second interim T/C ratio is based on users in the second scorecard but not in the first scorecard; and determining a third interim confidence interval for an observed third interim T/C ratio, wherein the observed third interim T/C ratio is based on users in the third scorecard but not in the second scorecard”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining a first interim confidence interval using an observed first interim treatment-to-control (T/C) ratio of the first scorecard; determining a second interim confidence interval using an observed second interim T/C ratio. wherein the observed second interim T/C ratio is based on users in the second scorecard but not in the first scorecard; and determining a third interim confidence interval for an observed third interim T/C ratio, wherein the observed third interim T/C ratio is based on users in the third scorecard but not in the second scorecard” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “receiving a third scorecard from the OCE, wherein the third scorecard is for a third period of time that includes the second period of time and is longer than the second period of time and the third scorecard includes a third proportion of users in the treatment experience”.   The additional element does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea. See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving a third scorecard from the OCE, wherein the third scorecard is for a third period of time that includes the second period of time and is longer than the second period of time and the third scorecard includes a third proportion of users in the treatment experience” the courts have identified data gathering and outputting the results of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim 10 is directed to a method for “determining that the first interim confidence interval includes an expected T/C ratio of the OCE; determining that the second interim confidence interval does not include the expected T/C ratio; determining that the third interim confidence interval does not include the expected T/C ratio; determining that the root cause of the SRM in the second scorecard did not exist in the first scorecard; and determining that the root cause of the SRM in the second scorecard exists in users that are not in the first scorecard but are in the third scorecard”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining that the first interim confidence interval includes an expected T/C ratio of the OCE; determining that the second interim confidence interval does not include the expected T/C ratio; determining that the third interim confidence interval does not include the expected T/C ratio; determining that the root cause of the SRM in the second scorecard did not exist in the first scorecard; and determining that the root cause of the SRM in the second scorecard exists in users that are not in the first scorecard but are in the third scorecard” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims does not include  additional elements to integrate the abstract idea into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 11 is directed to a method for “determining that the first interim confidence interval includes the expected T/C ratio; determining that the second interim confidence interval includes the expected T/C ratio; determining that the third interim confidence interval includes the expected T/C ratio; determining that the root cause of the SRM in the second scorecard existed in the first scorecard; and determining to automatically stop the OCE from computing the additional scorecard based on determining that the root cause of the SRM in the second scorecard existed in the first scorecard”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining that the first interim confidence interval includes the expected T/C ratio; determining that the second interim confidence interval includes the expected T/C ratio; determining that the third interim confidence interval includes the expected T/C ratio; determining that the root cause of the SRM in the second scorecard existed in the first scorecard; and determining to automatically stop the OCE from computing the additional scorecard based on determining that the root cause of the SRM in the second scorecard existed in the first scorecard” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims does not include  additional elements to integrate the abstract idea into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 12 is directed to a method for “visually indicating on a display screen of a computing device whether a scorecard has an SRM”  The Claim as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining an observed first T/C ratio for the first scorecard; determining a first confidence interval using the observed first T/C ratio based on the expected T/C ratio and a threshold” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “a computing device”, “a graphical user interface” and  “receiving a first scorecard from an online controlled experiment (OCE), wherein the OCE includes a treatment experience and a control experience and an expected treatment-to-control (T/C) ratio and the first scorecard is for a first period of time”,  “displaying, on a graphical user interface of the display screen, a marker representing the observed first T/C ratio”, “displaying, on the graphical user interface of the display screen, a line representing the first confidence interval”, “and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM”.  The additional elements “a computing device”, “a graphical user interface”  are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “receiving a first scorecard from an online controlled experiment (OCE), wherein the OCE includes a treatment experience and a control experience and an expected treatment-to-control (T/C) ratio and the first scorecard is for a first period of time”,  “displaying, on a graphical user interface of the display screen, a marker representing the observed first T/C ratio”, “displaying, on the graphical user interface of the display screen, a line representing the first confidence interval”, “and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea. See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a computing device”, “a graphical user interface” are generic computer components and instructions used as the tools to perform the abstract idea.  As to the additional element “receiving a first scorecard from an online controlled experiment (OCE), wherein the OCE includes a treatment experience and a control experience and an expected treatment-to-control (T/C) ratio and the first scorecard is for a first period of time”,  “displaying, on a graphical user interface of the display screen, a marker representing the observed first T/C ratio”, “displaying, on the graphical user interface of the display screen, a line representing the first confidence interval”, “and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM” the courts have identified data gathering and outputting the results of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claims 13-16 further define the additional elements set forth in the claims from which they depend, but do not integrate the abstract idea into a practical application nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 17 as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining that the two or more OCEs use a same assignment mechanism and data pipeline”, “determining whether a root cause of the SRM is widespread within recent OCEs for the product”, “determining a confidence level that the root cause of the SRM is widespread within the recent OCEs for the product”, “and determining whether to automatically stop the two or more OCEs from running based on whether the root cause of the SRM is widespread and the confidence level, wherein stopping the two or more OCEs from running results in computation cost savings and savings from assigning additional users to the two or more OCEs” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “detecting an SRM in two or more online controlled experiments (OCEs) for a product”.   The additional element does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea. See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “detecting an SRM in two or more online controlled experiments (OCEs) for a product”, the courts have identified data gathering and outputting the results of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claims 18-20 further define the “determining” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since they can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindon (US 20220129372 A1) in view of Voda (US 20080189156 A1) further in view of Mattos (“Towards Automated Experiments in Software Intensive Systems”).

Regarding Claim 12, Lindon (US 20220129372 A1) teaches
 A method for visually indicating on a display screen of a computing device whether a scorecard has an SRM, the method comprising: 
receiving a first scorecard from an online controlled experiment (OCE) (Para 0040, Processing logic at block 404 may, while the A/B test is executing, determine (e.g., by a processing device) that a sample ratio mismatch corresponding to the second plurality of users has occurred), 
wherein the OCE includes a treatment experience and a control experience and an expected treatment-to-control (T/C) ratio (Para 0039, configure an A/B test to comprise a first plurality of users in a control group and a second plurality of users in a test group; Para 0041, a ratio corresponding to the first plurality of users and the second plurality of users), 
and the first scorecard is for a first period of time (Para 0042, the possibility of a sample ratio mismatch may be determined based on preselected intervals (e.g., time-based, data-based, etc.)); 
determining an observed first T/C ratio for the first scorecard; determining a first confidence interval using the observed first T/C ratio based on the expected T/C ratio and a threshold (Para 0041, processing logic may detect a statistically significant departure from a ratio corresponding to the first plurality of users and the second plurality of users, wherein a probability that the sample ratio mismatch has occurred is greater than a predetermined error threshold).

Lindon did not specifically teach
displaying, on a graphical user interface of the display screen, a marker representing the observed first T/C ratio;
displaying, on the graphical user interface of the display screen, a line representing the first confidence interval;
and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM.

However, Voda (US 20080189156 A1) teaches
displaying, on a graphical user interface of the display screen, a marker representing the observed first T/C ratio (Para 0091, The test results screen shows each test with its traffic segmentation, number of unique visitors, sales revenue, number of orders, close ratio, revenue per visitor and confidence rating); 
displaying, on the graphical user interface of the display screen, a line representing the first confidence interval (Para 0091, The test results screen shows each test with its traffic segmentation, number of unique visitors, sales revenue, number of orders, close ratio, revenue per visitor and confidence rating).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon’s teaching to Voda’s in order to provide optimizing system for optimizing storefront sites by enabling A/B testing for merchandising offers for online stores to help determine which offers work best on the storefront (Voda [Summary]).

Lindon and Voda did not specifically teach
and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM.

However, Mattos (“Towards Automated Experiments in Software Intensive Systems”) teaches
and displaying, on the graphical user interface of the display screen, a line representing the expected T/C ratio, wherein whether the line representing the first confidence interval intersects with the line representing the expected T/C ratio indicates whether the first scorecard has an SRM (Page 61, Section 6.4.1, Figure 6.1 shows the usage of the LG-HOO algorithm in 6 different conditions. The orange line is the true mean-reward function … These simulations show how the LG-HOO algorithm work and estimate the mean reward function (blue line); Page 78, Section 7.3.4, Sample Ratio Mismatch (SRM) is considered to be one of the critical diagnosis tests for A/B experiments [132]. This test allows checking if the percentage allocation of users for each variant is within an expected confidence interval and validate the randomization system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon and Voda’s teaching to Mattos in order to deliver software that has value to customers by continuously validating and delivering value in online systems using controlled experiments. (Mattos [Abstract]).

Regarding Claim 13, Lindon, Voda and Mattos teach
The method of claim 12.

Lindon and Voda did not specifically teach
wherein the line representing the first confidence interval does not intersect the line representing the expected T/C ratio and wherein the graphical user interface indicates that the first scorecard has the SRM.

However, Mattos teaches
wherein the line representing the first confidence interval does not intersect the line representing the expected T/C ratio and wherein the graphical user interface indicates that the first scorecard has the SRM (Mattos [Page 78, Section 7.3.4, Sample Ratio Mismatch (SRM) is considered to be one of the critical diagnosis tests for A/B experiments [132]. This test allows checking if the percentage allocation of users for each variant is within an expected confidence interval and validate the randomization system)]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon and Voda’s teaching to Mattos in order to deliver software that has value to customers by continuously validating and delivering value in online systems using controlled experiments. (Mattos [Abstract]).

Regarding Claim 14, Lindon, Voda and Mattos teach
The method of claim 12.

Lindon and Voda did not specifically teach
wherein the line representing the first confidence interval intersects the line representing the expected T/C ratio and wherein the graphical user interface indicates that the first scorecard does not have the SRM  .

However, Mattos teaches
wherein the line representing the first confidence interval intersects the line representing the expected T/C ratio and wherein the graphical user interface indicates that the first scorecard does not have the SRM  (Mattos [Page 78, Section 7.3.4, Sample Ratio Mismatch (SRM) is considered to be one of the critical diagnosis tests for A/B experiments [132]. This test allows checking if the percentage allocation of users for each variant is within an expected confidence interval and validate the randomization system)]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon and Voda’s teaching to Mattos in order to deliver software that has value to customers by continuously validating and delivering value in online systems using controlled experiments. (Mattos [Abstract]).

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindon (US 20220129372 A1) in view of Fabijan (“Diagnosing Sample Ratio Mismatch in Online Controlled …”).

Regarding Claim 17, Lindon (US 20220129372 A1) teaches
A method comprising: detecting an SRM in two or more online controlled experiments (OCEs) for a product (Para 0014, this is a strong indicator that the experiment has not been conducted as expected; for example, the assignment mechanism could be biased, there could be systematic data loss, or generally when the data can be considered “missing not at random” (MNAR). Such observations may occur frequently in OCEs and are colloquially referred to in the technology industry as sample ratio mismatches (SRMs)); 
determining that the two or more OCEs use a same assignment mechanism and data pipeline (Para 0012, The utility of this test is demonstrated in the context of online controlled experiments (OCEs), where assignment is automated through code and data collected through complex processing pipelines, often in the presence of unintended bugs and logical errors); 
and determining whether to automatically stop the two or more OCEs from running (Para 0018, In the present disclosure, a sequential test is proposed to identify SRMs that allows for optional stopping and optional continuation. The methods and systems described herein are inspired by Bayesian methods satisfying the stopping rule principle, which requires that that statistical conclusions provided by a hypothesis test should be independent of the reason for stopping the experiment, which follows from the likelihood principle) 
wherein stopping the two or more OCEs from running results in computation cost savings and savings from assigning additional users to the two or more OCEs (Para 0017, First, one only learns about a problem in the data after data collection has completed. It is assumed that there is an implicit cost of including a unit in an experiment, and so ideally one would like to learn about such problems as soon as possible to prevent further units from entering an improperly executed-experiment).

Lindon did not specifically teach
determining whether a root cause of the SRM is widespread within recent OCEs for the product
determining a confidence level that the root cause of the SRM is widespread within the recent OCEs for the product
based on whether the root cause of the SRM is widespread and the confidence level.

However, Fabijan (“Diagnosing Sample Ratio Mismatch in Online Controlled”) teaches
determining whether a root cause of the SRM is widespread within recent OCEs for the product (Page 2163, Section 5.6, We colored the root-causes that likely indicate a systematic widespread impact (e.g. impacting multiple experiments) with *.); 
determining a confidence level that the root cause of the SRM is widespread within the recent OCEs for the product (Page 2162, Left Col, 2nd Paragraph, If no SRMs happen with non-triggering or nonfiltering analysis, it indicates that the root cause lies with the triggering or filtering analysis process); 
based on whether the root cause of the SRM is widespread and the confidence level (Page 2162, Right Col, 5th Paragraph, Prevention. This type of SRMs can effectively be prevented by notifying the experimenters about the consequences of their actions. On Figure 5, we provide an example alert from an experimentation platform used at Outreach.io that notifies the experimenter about the consequences of stopping a running variant during an experiment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon’s teaching to Fabijan’s in order to detect small changes in user behavior due to product modification by using diagnoses of sample ratio mismatch in online controlled experiments (Fabijan [Summary]).

Regarding Claim 18, Lindon and Fabijan teach
The method of claim 17.

Lindon did not specifically teach
wherein determining whether the root cause of the SRM is widespread further comprises: determining a proportion of scorecards in the recent OCEs that have the SRM.

However, Fabijan teaches
wherein determining whether the root cause of the SRM is widespread further comprises: determining a proportion of scorecards in the recent OCEs that have the SRM (Fabijan [Page 2163, Left Col, Section 6, Examine scorecards: If SRM occurs in a subsample of users (e.g. in a triggered/filtered scorecard) and there is no SRM in the standard scorecard with all users in the experiment, it is likely that the trigger/filter condition is wrong in experiment analysis. Start by relaxing the filter to capture a wider audience and examine at what point the SRM problem occurs]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lindon’s teaching to Fabijan’s in order to detect small changes in user behavior due to product modification by using diagnoses of sample ratio mismatch in online controlled experiments (Fabijan [Summary]).

Regarding Claim 19, Lindon and Fabijan teach
The method of claim 18, further comprising: determining that the root cause of the SRM is widespread; and determining that the confidence level that the root cause of the SRM is widespread is above a threshold level (Lindon [Paragraph 0041, To detect the sample ratio mismatch, processing logic may employ a variety of techniques. For example, in one embodiment, processing logic may detect a statistically significant departure from a ratio corresponding to the first plurality of users and the second plurality of users, wherein a probability that the sample ratio mismatch has occurred is greater than a predetermined error threshold]).

Regarding Claim 20, Lindon and Fabijan teach
The method of claim 19, further comprising: automatically stopping the two or more OCEs based on determining that the root cause of the SRM is widespread and determining that the confidence level is above the threshold level (Lindon [Para 0018, In the present disclosure, a sequential test is proposed to identify SRMs that allows for optional stopping and optional continuation. The methods and systems described herein are inspired by Bayesian methods satisfying the stopping rule principle]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191